Filed 5/21/15 P. v. Campos CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B256158

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA130738)
         v.

VICTOR ADALBERTO CAMPOS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
Brian F. Gasdia, Judge. Affirmed.
         Eileen M. Rice, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant Victor Adalberto Campos was convicted, following a jury trial, of one
count of assault with a deadly weapon in violation of Penal Code section 245, subdivision
(a)(1). The trial court sentenced appellant the mid-term of three years. Appellant was
awarded 646 days of presentence custody credit.
       Appellant appeals from the judgment of conviction. Finding no error, we affirm.


                                           Facts
       At about 3:30 a.m. on June 19, 2014, Joseph Gonzalez was awoken by his dog’s
barking and the voice of his mother, telling him she heard something outside. Gonzalez
went outside to investigate and saw a person running away. Gonzalez noticed that both
mirrors on his car had been cleanly broken off and were lying on the ground next to the
car. Gonzalez also saw a flashlight on the ground. He recognized it as belonging to
appellant, who used to live next door to Gonzalez.
       Gonzalez got into his car and began to make a u-turn to chase the intruder.
Appellant came out of some bushes to the side of Gonzalez and hit the car with a
machete. Gonzalez tried to maneuver the car, but ended up stuck back where he had
started.
       Gonzalez did not have a cell phone to call police, so he got out of the car.
Appellant was standing there with the machete raised. Gonzalez grabbed appellant’s
hand and moved appellant’s arm down, but the machete hit Gonzalez in the forehead and
hand in the process. Gonzalez and appellant began to fight. Appellant said he was going
to kill Gonzalez’s parents.
       Gonzalez was able to hit appellant in the face and ribs, and to prevent appellant
from hitting him with the machete. Appellant started screaming, “Help me, he’s trying to
kill me.” Several people came out of their houses, and saw appellant on top of Gonzalez,
with the machete at his throat. Gonzalez then briefly got control of appellant, but
appellant was able to get away. However, appellant was stopped by his son Jovanny
Campos. Police arrived, and found the machete on the ground.



                                             2
       At trial, Jovanny testified that when he came outside, appellant was on top of
Gonzalez and was holding a machete. Jovanny believed appellant was trying to push the
machete into Gonzalez, so he grabbed appellant from the neck and pulled him off
Gonzalez.
       Jovanny also testified that appellant had previously confronted Gonzalez because
he believed Gonzalez was having an affair with Carmen, appellant’s estranged wife
Carmen Campos. Gonzalez responded by challenging appellant to fight. Appellant’s son
did not believe that Carmen and Gonzalez were having an affair. Appellant’s son
testified that appellant had previously tried to get into their house uninvited. On one
occasion, he broke the front window and police were called.
       Appellant’s daughter Julia Campos also testified. She was home the night of the
incident, heard her father yelling her brother’s name, and woke him up. Julia did not go
outside until police and an ambulance arrived. According to Julia, there was no
interaction between her family, including her mom, and Gonzalez.
       Appellant testified in his own defense at trial, after a medical episode in which
appellant claimed that he was in pain because jail medical personnel had failed to provide
him with his pain medication. Appellant’s counsel moved for a mistrial, arguing that if
appellant were not provided his pain medication, it would violate his Fifth Amendment
right to testify and would impair counsel’s ability to provide effective representation.
Counsel also contended that appellant would not be able to obtain medication soon
enough to alleviate his pain before testifying. The trial court delayed the start of trial
until the afternoon and denied the mistrial motion. At 1:30 p.m., appellant stated that he
felt able to testify.
       Appellant testified that on the date of the incident, he went to his family’s home to
pick up a hoe and a machete he needed for a gardening job. He got there about 3:30 a.m.
He retrieved the tools from the crawlspace under the house. When he went to his truck,
Gonzalez was in his car, backing up toward him. Gonzalez hit him and he fell on
Gonzalez’s car, breaking the window. Gonzalez then got out of the car, knocked
appellant to the ground and began hitting him. Appellant cut Gonzalez during the

                                              3
struggle. Gonzalez broke appellant’s ribs and appellant began yelling for his son to help.
The fight ended when Jovanny arrived and told Gonzalez to let appellant go.
       Appellant did not come to the area to challenge or provoke Gonzalez. He did not
like Gonzalez, but had no intention of physically harming him. Appellant believed he
never had the upper hand over Gonzalez in the fight.


                                       Discussion
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant’s counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On February 13, 2015, we advised appellant he had 30 days in which to personally
submit any contentions or issues which he wished us to consider. This letter was
returned, and we sent a second letter to appellant at a new address on April 2, 2015. This
letter was also returned. There is no other known address for appellant.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with her responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)




                                            4
                                         Disposition
       The judgment is affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                             GOODMAN, J.
We concur:



       TURNER, P.J.



       KRIEGLER, J.





       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              5